DETAILED ACTION
Claims 11-14 were rejected in the Office Action mailed 06/16/2022. 
Applicant filed a response and amended claim 8 on 09/02/2022.
Claims 8-14 are pending, of which claims 8-10 are withdrawn. 
Claims 11-14 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2012/0088103) (Sugiura) in view of Matsumoto et al. (WO 2016068034A1) (Matsumoto), Endo et al. (JP 2009235662A) (Endo), and Endo II et al. (JP 2009209487A) (Endo II).
It is noted that when utilizing WO 2016068034A1, the disclosures of the reference are based on US 2017/0342602A1 which is an English language equivalent of the reference. Therefore, the citations with respect to WO 2016068034A1 are found in US 2017/0342602A1.
It is noted that JP 2009235662A and JP 2009209487A were cited in the IDS filed 12/17/2019. The citation of the prior art in this rejection refers to the machine translation provided by Applicant.
Regarding claims 11-12
Sugiura teaches a carbon fiber bundle formed of single carbon fibers possessing a strand elastic modulus of 250 to 380 GPa, a tensile strength of 5.9 GPa or more, a knot strength of 900 MPa or more. See, e.g., abstract and paragraphs [0026-0027]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
The claimed invention requires a knot strength K [MPa] of -88d + 1390 ≤ K and an average single fiber diameter of 6.5 to 8.0 µm. Thus, the knot strength must be greater than 686 MPa. Sugiura meets the claimed limitation regarding knot strength, as Sugiura teaches a knot strength of 900 MPa or more. 
Sugiura does not explicitly teach the average fiber diameter (A) or the probability that a flaw with a size of 50 nm or more exists on a fracture surface (B). 
	
With respect to the difference, Matsumoto (A) teaches a carbon fiber bundle possessing carbon fibers having a single-fiber diameter of preferably 4.5 to 7.5 µm and a tensile strength of 7.5 GPa or more. As Matsumoto expressly teaches, the smaller the single-fiber diameter, the less flaws exist. In the range of 4.5 to 7.5 µm, the tensile strength becomes stable. See, e.g., abstract and paragraphs [0027], [0039], and [0082].
Matsumoto and Sugiura are analogous art as they are both drawn to carbon fiber bundles. 
In light of the motivation as provided by Matsumoto, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the single-fiber diameter of the carbon fiber bundle of Sugiura is in the range of 4.5 to 7.5 µm, in order to reduce flaws and stabilize tensile strength, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Endo (B) teaches a method of providing a high strength carbon fiber with less thread breakage and less fluff by accurately filtering foreign matters. The filtration accuracy of the filter medium is 1 to 3 microns. The basis weight of the filter medium is 1000 to 2500 g/m2.  See, e.g., abstract and paragraphs [0006-0008], [0035-0038], [0048], and [0051].
Endo II and Sugiura in view of Matsumoto are analogous art as they are both drawn to carbon fiber bundles. 
In light of the motivation as provided by Endo, it therefore would have been obvious before the effective filing date of the invention to add a filtering step using a filter medium having a filtration accuracy of 1 to 3 microns and basis weight of 1000 to 2500 g/m2 to the process of producing the carbon fiber bundle of Sugiura in view of Matsumoto, in order to produce high strength carbon fibers with less thread breakage and less fluff, and thereby arrive at the claimed invention. 

With respect to the difference, Endo II (B) teaches a method for producing a high-performance and high-quality carbon fiber, including a step of filtering foreign materials without causing clogging of the filter, where filtration accuracy is preferably 1 to 3 micron and filtration rate of the filter medium is 1 to 40 L/M2/hr (i.e., 0.1 to 4 cm/hr). Filtration rate is closely related to the filtration accuracy. Therefore, it is preferable filtration accuracy and filtration speed satisfy the relationship of the following equation: 1 X F ≤ S ≤ 15 X F where F is filtration accuracy and S is filtration speed. When a filter medium having a high filtration accuracy is used, it is preferably to reduce the filtration rate to reduce the shear rate. Paragraphs [0001] and [0035-0042]. 
Endo II and Sugiura in view of Matsumoto and Endo are analogous art as they are all drawn to carbon fiber bundles.
 In light of the motivation provided by Endo II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a filtration rate in the range of 0.1 to 4 cm/hr in the filtration process of Sugiura in view of Matsumoto and Endo, in order to reduce the shear rate during the manufacturing process, and thereby arrive at the claimed invention. 

	Applicant’s specification states the probability that a flaw with a size of 50 nm or more exists on the fracture surface which is collected when a single fiber tensile test is performed with a gauge length of 10 mm is reduced by controlling filtration conditions of a spinning dope solution, that are filtration speed, particle retention, and filter basis weight, according to the methods described below, and effectively removing foreign substances in the spinning dope solution. Paragraph [0022]. It is noted Example 1 of Applicant’s specification in Table 2 falls within the ranges of particle retention, filtration speed, and filter basis weight as described the method of filtering foreign matters in Sugiura in view of Matsumoto, Endo, and Endo II.
Given that the material, structure, and method of filtering foreign matters from the spinning solution of the Sugiura in view of Matsumoto, Endo, and Endo II is substantially identical to the material, structure, and method of filtering foreign materials from the spinning solution as used in the present invention, as set forth above, it is clear that the carbon fiber bundle of the Sugiura in view of Matsumoto, Endo, and Endo II would intrinsically have a probability that a flaw with a size of 50 nm or more exists on the fracture surface which is collected when a single fiber tensile test is performed with a gauge length of 10 mm of 35% or less, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2012/0088103) (Sugiura) in view of Matsumoto et al. (WO 2016068034A1) (Matsumoto), Endo et al. (JP 2009235662A) (Endo), and Endo II et al. (JP 2009209487A) (Endo II), as applied in claim 11 above, and further in view of Matsumura et al. (JP 2012122164A) (Matsumura). 
The Examiner has provided machine translations of JP 2012122164A. The citation of the prior art in this rejection refers to the machine translation.
Regarding claim 13
Sugiura in view of Matsumoto, Endo, and Endo II teaches all of the limitations of claim 11 above. Sugiura does not explicitly teach a mean surface roughness of 1.0 to 1.8.  
With respect to the difference, Matsumura teaches a carbon fiber bundle possessing an elastic modulus of strands of 250 to 380 GPa and a tensile strength of 5.9 GPa or more. The carbon fibers further possess an average degree of uneveness Ra in the range of 1 to 6 nm. When the average degree of uneveness is in the range of 1 to 6 nm, the surface of the carbon fiber is not too smooth, the adhesiveness with the resin is also good, and the strength when made into a composite is not inferior. See, e.g., abstract and paragraph [0008], [0018], [0022-0023], and [0078]. 
Matsumura and Sugiura in view of Matsumoto, Endo, and Endo II are analogous art as they are both drawn to carbon fiber bundles. 
In light of the motivation as provided by Matsumura, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surface roughness of Sugiura in view of Matsumoto, Endo, and Endo II, such that it falls within the range of 1 to 6 nm in order to ensure the fiber is not too smooth, adhesion with the resin is good, and strength when made into a composite is not inferior, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2012/0088103) (Sugiura) in view of Matsumoto et al. (WO 2016068034A1) (Matsumoto), Endo et al. (JP 2009235662A) (Endo), and Endo et al. (JP 2009209487A) (Endo II), as applied in claim 11 above, and further in view of Sako et al. (US 2015/0274860) (Sako)
The Examiner has provided machine translations of JP 2012122164A. The citation of the prior art in this rejection refers to the machine translation.
Regarding claim 14
Sugiura in view of Matsumoto, Endo, and Endo II teaches all of the limitations of claim 11 above. Sugiura does not explicitly teach a skin layer ratio of the single fibers of the carbon fibers is 90% or more by area. 
With respect to the difference, Sako teaches a flame-resistant fiber bundle comprising carbon fibers. The carbon fibers possess blackening starting from the surface layer. The blackening degree of each of the single fibers is preferably 70 to 100% by area. When the blackening degree is 70% or more, the abrupt generation of gas caused in the decomposition reaction of the polymer is suppressed in the pre-carbonization step and/or the carbonization step which are steps subsequent to the stabilization process. As a result, fiber fluff in the carbonized fiber bundle is decreased. See, e.g., abstract and paragraphs [0016], [0118-0120], and [0153-0154].
	Sako and Sugiura in view of Matsumoto, Endo, and Endo II are analogous art as they are both drawn to carbon fiber bundles. 
	In light of the motivation as provided by Sako, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the blackening degree (i.e., skin layer ratio) of the carbon fibers of Sugiura in view of Matsumoto, Endo, and Endo II is 70 to 100% by area, in order to reduce fiber fluff, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2017066580A) (Matsumoto) in view of Endo et al. (JP 2009235662A) (Endo) and Endo II et al. (JP 2009209487A) (Endo II).
It is noted that JP 2017066580A was cited in the IDS filed 12/17/2019. The citation of the prior art in this rejection refers to the machine translation provided by Applicant.
Regarding claims 11-14
Matsumoto teaches a carbon fiber bundle having a strand elastic modulus of 240 to 280 GPa, a strand strength of 5.9 GPa or more, knot strength of -88B+1360≤A, where B is average single fiber diameter in micron and A is knot strength in MPa. The average single fiber diameter is 6.5 to 8.0 microns. The carbon fiber bundle possesses an average surface roughness Ra of 1.0 to 1.8 nm. The carbon fiber bundles possess a skin layer ratio of the single fibers of the carbon fibers of 90% or more by area. See, e.g., abstract and paragraphs [0014], [0018], [0022-0026], and [0029]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Matsumoto does not explicitly teach the probability that a flaw with a size of 50 nm or more exists on a fracture surface.
	
With respect to the difference, Endo teaches a method of providing a high strength carbon fiber with less thread breakage and less fluff by accurately filtering foreign matters. The filtration accuracy of the filter medium is 1 to 3 microns. The basis weight of the filter medium is 1000 to 2500 g/m2.  See, e.g., abstract and paragraphs [0006-0008], [0035-0038], [0048], and [0051].
Endo II and Matsumoto are analogous art as they are both drawn to carbon fiber bundles. 
In light of the motivation as provided by Endo, it therefore would have been obvious before the effective filing date of the invention to add a filtering step using a filter medium having a filtration accuracy of 1 to 3 microns and basis weight of 1000 to 2500 g/m2 to the process of producing the carbon fiber bundle of Matsumoto, in order to produce high strength carbon fibers with less thread breakage and less fluff, and thereby arrive at the claimed invention. 

With respect to the difference, Endo II teaches a method for producing a high-performance and high-quality carbon fiber, including a step of filtering foreign materials without causing clogging of the filter, where filtration accuracy is preferably 1 to 3 micron and filtration rate of the filter medium is 1 to 40 L/M2/hr (i.e., 0.1 to 4 cm/hr). Filtration rate is closely related to the filtration accuracy. Therefore, it is preferable filtration accuracy and filtration speed satisfy the relationship of the following equation: 1 X F ≤ S ≤ 15 X F where F is filtration accuracy and S is filtration speed. When a filter medium having a high filtration accuracy is used, it is preferably to reduce the filtration rate to reduce the shear rate. Paragraphs [0001] and [0035-0042]. 
Endo II and Matsumoto in view of Endo are analogous art as they are all drawn to carbon fiber bundles.
 In light of the motivation provided by Endo II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a filtration rate in the range of 0.1 to 4 cm/hr in the filtration process of Matsumoto in view of Endo, in order to reduce the shear rate during the manufacturing process, and thereby arrive at the claimed invention. 

	Applicant’s specification states the probability that a flaw with a size of 50 nm or more exists on the fracture surface which is collected when a single fiber tensile test is performed with a gauge length of 10 mm is reduced by controlling filtration conditions of a spinning dope solution, that are filtration speed, particle retention, and filter basis weight, according to the methods described below, and effectively removing foreign substances in the spinning dope solution. Paragraph [0022]. It is noted Example 1 of Applicant’s specification in Table 2 falls within the ranges of particle retention, filtration speed, and filter basis weight as described the method of filtering foreign matters in Matsumoto in view of Endo and Endo II.
Given that the material, structure, and method of filtering foreign matters from the spinning solution of Matsumoto in view of Endo and Endo II is substantially identical to the material, structure, and method of filtering foreign materials from the spinning solution as used in the present invention, as set forth above, it is clear that the carbon fiber bundle of Matsumoto in view of Endo and Endo II would intrinsically have a probability that a flaw with a size of 50 nm or more exists on the fracture surface which is collected when a single fiber tensile test is performed with a gauge length of 10 mm of 35% or less, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,286,583 in view of Sugiura et al. (US 2012/0088103). 
The present claims require a carbon fiber bundle having an elastic modulus of strands of 240 to 280 GPa, a tensile strength of strands of 5.8 GPa or more, a knot strength K [MPa] of -88d+1390≤K (d: average single fiber diameter [µm]), and an average single fiber diameter of 6.5 to 8.0 µm, wherein a probability that a flaw with a size of 50 nm or more exists on a fracture surface, which is collected when a single fiber tensile test is performed with a gauge length of 10 mm, is 35% or less. 
The patented claims of ‘583 require a carbon fiber bundle, wherein probability that a flaw with a size of 50 nm or more exists on a fracture surface, which is collected when a single fiber tensile test is performed with a gauge length of 10 mm, is 35% or less, a mean single-fiber diameter is 4.3 µm or more, and a tensile strength of strands is 8.0 GPa or more. 
The patented claims of ‘583 do not require a knot strength of -88d+1390≤K or an elastic modulus of strands of 240 to 280 GPa.
With respect to the difference, Sugiura teaches a carbon fiber bundle possessing a knot strength of preferably 900 MPa or more and an elastic modulus of 250 to 380 GPa. If the knot strength is less than 900 MPa, sufficient mechanical performance does not develop in a composite material. If the elastic modulus is less than 250 GPa, sufficient mechanical characteristics of the carbon fiber bundle will not develop. If it exceeds 380 GPa, the strength along the cross-section of the fiber and compressive strength will decrease and the balance between tension and compression of a composite material cannot be maintained. See, e.g., abstract and paragraphs [0026-0027]. It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the carbon fiber bundle of patented claims ‘583 exhibits a knot strength of 900 MPa or more and elastic modulus in the range of 250 to 380 GPa, in order to develop sufficient mechanical performance in the carbon fiber bundles and the composite material comprising the carbon fiber bundles, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,286,583 in view of Sugiura et al. (US 2012/0088103), as applied in claim 11 above, and further in view of Matsumura et al. (JP 2012122164A) (Matsumura). 
The Examiner has provided machine translations of JP 2012122164A. The citation of the prior art in this rejection refers to the machine translation.
Patented claims ‘583 does not require a mean surface roughness of 1.0 to 1.8.  
With respect to the difference, Matsumura teaches a carbon fiber bundle possessing an elastic modulus of strands of 250 to 380 GPa and a tensile strength of 5.9 GPa or more. The carbon fibers further possess an average degree of uneveness Ra in the range of 1 to 6 nm. When the average degree of uneveness is in the range of 1 to 6 nm, the surface of the carbon fiber is not too smooth, the adhesiveness with the resin is also good, and the strength when made into a composite is not inferior. See, e.g., abstract and paragraph [0008], [0018], [0022-0023], and [0078]. It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surface roughness of patented claims ‘583, such that it falls within the range of 1 to 6 nm, in order to ensure the fiber is not too smooth, adhesion with the resin is good, and strength when made into a composite is not inferior, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,286,583 in view of Sugiura et al. (US 2012/0088103), as applied in claim 11 above, and further in view of Sako et al. (US 2015/0274860) (Sako).
Patented claims ‘583 does not require a skin layer ratio. Sako teaches a flame-resistant fiber bundle comprising carbon fibers. The carbon fibers possess blackening starting from the surface layer. The blackening degree of each of the single fibers is preferably 70 to 100% by area. When the blackening degree is 70% or more, the abrupt generation of gas caused in the decomposition reaction of the polymer is suppressed in the pre-carbonization step and/or the carbonization step which are steps subsequent to the stabilization process. As a result, fiber fluff in the carbonized fiber bundle is decreased. See, e.g., abstract and paragraphs [0016], [0118-0120], and [0153-0154]. It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the carbon fiber bundle of patented claims ‘583 exhibits skin layer ratio of the single fibers of 70 to 100% by area, in order to decrease fiber fluff in the carbon fiber bundle, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Response to Arguments
In view of the amendments to claim 11, the previous claim objections are withdrawn. 

The previous prior art rejections of claims 11-14 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 11. 
	
Applicant's arguments and affidavit filed 09/02/2022 have been fully considered but they are not persuasive, as set forth below.

Applicant affidavit states in the method of forming the carbon fiber bundles of claim 11 the filter basis weight D should be within the range of 2,500 to 6,400 g/m2 as described in the Examples of the present invention. The affidavit produces three examples possessing filter basis weights taken directly from the examples of Endo and Endo II to demonstrate the difference in filter basis weight D, including filter basis weights of 400, 1500, and 1700 g/m2. The remaining conditions for forming the carbon fiber bundles are identical to the conditions used in example 1 of the present invention. Applicant argues the results of the three examples provided in the Affidavit show the filter basis weight taken directly from the examples of Endo and Endo II do not produce carbon fiber bundles having tensile strength of greater than 5.8 GPa or more and a probability that a flaw with a size of 50 nm or more exits on a fracture surface of 35% or less. Applicant attributes this result with the fact the filter basis weight is below 2,500 g/m2 in all of the examples in the affidavit. Applicant concludes the carbon fiber bundles of claim 11 cannot be obtained by the teachings of Endo and Endo II. Affidavit, pages 1-4. Remarks, pages 4-6. 
The Examiner respectfully traverses as follows:
Firstly, the rejection over Sugiura in view of Matsumoto, Endo, and Endo II and over Matsumoto in view of Endo and Endo II do not rely on the specific examples provided in Endo to modify the filter basis weight. Instead, the rejection relies on the teaching from Endo that states the basis weight of the filter medium is 1,000 to 2,500 g/m2. Paragraph [0051]. Endo teaches by accurately filtering foreign matters, high strength carbon fibers with less thread breakage and less fluff are produced. Paragraphs [0006-0008], [0035-0038], [0048], and [0051]. Applicant’s argument attacks the specific basis weight, i.e., below 2,500 g/m2, in the example of Endo. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Secondly, it is not clear how the prior art can disclose the same material, structure, and method of filtering foreign matters from the spinning solutions as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed process of producing the carbon fiber bundles. Therefore, the claimed properties would be intrinsically necessarily be capable of being achieved by the prior art. The fact remains Endo teaches using a basis weight of 2,500 g/m2 in the method of forming the carbon fiber bundle. Applicant has confirmed a filter basis weight of 2,500 g/m2 is sufficient to produce the claimed properties. The rejections over Sugiura in view of Matsumoto, Endo, and Endo II and Matsumoto in view of Endo and Endo II overlaps the ranges of particle retention, filtration speed, and filter basis weight as required to produce the carbon fiber bundles of claim 11, therefore it follows the carbon fiber bundles of Sugiura in view of Matsumoto, Endo, and Endo II as well as Matsumoto in view of Endo and Endo II possesses the claimed properties of the carbon fiber bundles of claim 11. 

Applicant further argues the double patenting rejection over Claim 11-14 of US Patent No. 11,286,583 in combination with Sugiura is inapplicable for the same reasons set forth above with respect to Sugiura in combination with Matsumoto, Endo, and Endo II. Remarks, pages 5-6. 
The Examiner respectfully traverses as follows:
	The argument referenced by Applicant as “the same reasons set forth above with respect to Sugiura in combination with Matsumoto, Endo, and Endo II” focus on the deficiencies of Endo and Endo II. Therefore, it is not clear how this argument is relevant to the double patenting rejection as the double patenting rejection does not rely on Endo or Endo II. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789